DETAILED ACTION
Summary
	This is a non-final Office in reply to the Request for Continued Examination under 37 CFR 1.114 filed 16 February 2021 for the application filed 01 November 2016. Claims 56-59, 62, 63, 67, 68, 78, 79, and 81-96 are pending:
Claims 1-55, 60, 61, 64-66, 69-77, and 80 have been canceled;
Claims 56, 62, 63, 79, 84, 88, 91, and 92 have been amended; and
new Claims 93-96 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered. 

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/US15/28476, filed 30 April 2015, which claims priority to PRO 61/987,938, filed 02 May 2014) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Amendments to Claims 56, 62, 63, 84, and 88 and newly submitted Claims 93-96 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons:

Applicant’s claim set newly filed 16 February 2021 amending Claims 56, 62, 63, 84, and 88 and newly submitting Claims 93-96 have altered the scope of the invention to require the non-elected first reactants 2-methoxy(polyethyleneoxy)propyl-trimethoxysilane, 3-glycidoxypropyl-trimethoxysilane, and/or 1,2-ethanedithiol in addition to the elected 3-mercaptopropyl-trimethoxysilane.
Regarding Claims 56, 84, and 88, the amendments have required the one or more first reactants to either comprise at least one epoxy silane and 1,2-ethanedithiol or at least one thiol-substituted silane and 2-methoxy(polyethyleneoxy)propyl-trimethoxysilane. Dependent Claims 62 and 63 have further restricted the invention to at least one epoxy silane and 1,2-ethanedithiol and at least one thiol-substituted silane and 2-methoxy(polyethyleneoxy)propyl-trimethoxysilane, respectively. Because these claims each now require the consideration of at least one of the unelected species, they are mutually distinct from the originally elected specie and are considered withdrawn from consideration.
Regarding new Claims 93-96, these claims have all required the consideration of non-elected first reactants, namely 3-glycidoxypropyl-trimethoxysilane, 1,2-ethanedithiol, and 2-methoxy(polyethyleneoxy)propyl-trimethoxysilane, and are similarly considered withdrawn from consideration.
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, new Claims 93-96 are withdrawn from consideration as being directed to a non-elected invention. Similarly, the amendments to independent Claims 56, 84, and 88 and dependent Claims 62 and 63 are withdrawn from consideration as being directed to non-elected inventions. Because Applicant has also amended dependent Claims 79, 91, and 92, the Examiner will consider the claim set filed 16 February 2021 in this Office action. See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
	Applicant’s arguments in the reply filed 16 February 2021 with respect to the added limitations in Claims 56, 62, 63, 84, and 88 (see pg. 12) are moot as these amendments are directed toward non-elected inventions, namely, non-elected first reactants.
	Applicant’s arguments with respect to other matters (see pg. 8-12) have been fully considered but are not persuasive.
	Applicant argues that one of ordinary skill would not seek to combine LINDNER and TANAKA due to their non-analogous teachings (pg. 11) because LINDNER only “mentions the possibility of polymerizing a monomeric selector… onto a functionalized support” in one paragraph (p0059) and “throughout the remaining teaching of Lindner, including the examples, Lindner describes reactions, other than polymerization” (pg. 10, top) and because TANAKA does not “disclose or suggest any chromatographic materials or methods for forming chromatographic materials” (pg. 10-11). Applicant further argues that the combination of LIINDNER and TANAKA fail to disclose the limiting reaction mixture of Claim 84 or the reaction mixture of Claim 88 (pg. 11-12).
The Examiner respectfully disagrees.
Sufficient teaching and motivation to combine the teachings of LINDNER and TANAKA are provided by the prior art.
LINDNER discloses a method for polymerizing thiol-functionalized silica with AIBN oxidizing agent as polymerizing initiator TANAKA teaches that polymerizing reactions can be performed using aqueous or organic-based reactions, e.g., through the use of potassium bromate or AIBN. Because the prior art teaches the polymerization of thiol-functionalized silica and the use of potassium bromate as an oxidizing agent, the claimed limitation would have been obvious to one of ordinary skill absent showings of criticality or nonobviousness. The substitution of one type of oxidizing agent for another (e.g., bromate for AIBN) is taught by TANAKA; such a substitution is therefore recognized in the art as a known technique and a part of the capabilities of one of ordinary skill. While the TANAKA prior art may not be directly related to chromatographic material, TANAKA nevertheless discloses chemistries and reactions known to one of ordinary skill in the art of polymer chemistry.
Further, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no 
Regarding the narrow language of Claim 84, Applicant argues that the cited prior art does not teach a reaction mixture “consisting of” the cited four elements and therefore, Claim 84 is differentiated from the prior art (pg. 11-12).
The Examiner respectfully disagrees. LINDNER discloses a number of possible strategies, including in p0058-0059, wherein a thiol-modified support (i.e., the intermediate product having thiol groups thereon) is reacted with a vinyl-modified selector (i.e., the one or more monomers) through copolymerization reactions. LINDNER further discloses one of these copolymerization reactions in p0095, wherein 3-mercaptopropyl silica gel is suspended in solution with a selector and AIBN initiator under nitrogen and methanol reflux (p0095). While it may seem that the teaching of methanol would differentiate the claimed invention from LINDNER because the claimed invention requires a reaction consisting of four elements (one of which is not methanol), it is well-understood to one of ordinary skill in the art that methanol is a widely-used solvent for AIBN-catalyzed polymerization. To address this issue, the prior art TANAKA is introduced; TANAKA teaches that an alternative polymerization initiator to AIBN is potassium bromate in aqueous solution:
[p0212] “A usual emulsion polymerization method of adding an ethylenically unsaturated monomer and/or diene-based monomer or the like at one time or continuously in the presence of water, the AA-PVA-based resin, and a polymerization catalyst such as a polymerization initiator... may be carried out”;
[p0214] “As the polymerization initiator… potassium bromate, or the like may be used singly or in combination… [m]oreover, an oil-soluble polymerization initiator such as azobisisobutyronitrile or benzoyl peroxide can also be used”.

Thus, one of ordinary skill in the art, in reading p0212 and p0214 TANAKA would find it obvious that to polymerize a monomer, the initiator AIBN (and its solvent methanol) can be substituted out for aqueous potassium bromate such that the reaction mixture consists of the LINDNER-taught thiol-modified support and the vinyl-modified selector and a polymerization initiator consisting of the TANAKA-taught potassium bromate and water.
	All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 56-59, 62, 63, 67, 68, 78, 79, and 81-90 is/are rejected under 35 U.S.C. 103 as being unpatentable over LINDNER et al. (US PGPub 2008/0164211 A1) in view of TANAKA et al. (US PGPub 2010/0209723 A1).
Regarding Claims 56 and 81, LINDNER discloses a mixed-modal anion exchange chromatographic material (abstract) comprising a support, a linker, and an anion exchange ligand (p0036-0037). Said support comprises silica (p0039), e.g., thiol-functionalized supports comprising a 3-mercaptopropyl silica gel obtained by reacting a silica base with a silane coupling agent, such as 3-mercaptopropyl trimethoxysilane (i.e., reacting support material with one or more first reactants so as to form an intermediate product having thiol groups thereon; e.g., p0095, p0102, p0141). Said linker includes a hydrophobic spacer comprising an alkyl chain with a thiol group (p0054, p0056, Formula IV). LINDNER further teaches the preparation of such chromatographic material (i.e., a method for forming chromatographic material) wherein thiol-functionalized silica are reacted with monomers that are subsequently polymerized using azoisobutyronitrile initiator as an oxidizing agent (i.e., polymerizing one or more monomers onto the intermediate product via the thiol groups so as to form polymer chains covalently bonded to the thiol group, said polymerizing step comprising utilizing a reaction mixture of (i) the intermediate product having thiol groups thereon, (ii) the one or more monomers, and (iii) an oxidizing agent; p0057-0060, p0095, Formula V). LINDNER is deficient in disclosing that the polymerization of the one or more monomers onto the intermediate product via the thiol groups requires an oxidizing agent comprising a bromate ion-containing salt or that the bromate ion-containing salt comprises potassium bromate or sodium bromate.
However, various types of polymerization reactions are fairly common and well-known to one of ordinary skill in the art. As taught by TANAKA, polymerization reactions can comprise aqueous/redox reactions or organic-based reactions, e.g., achievable through the use of potassium bromate or azoisobutyronitrile initiators, respectively (p0214). Absent a showing of unexpected results, criticality, or nonobviousness, an oxidizing agent comprising a bromate ion-containing salt would have been obvious to one of ordinary skill in the art at the time of the filing of the invention. The claim would have been obvious because a particular known technique was recognized as part of the capabilities of one of ordinary skill in the art (MPEP §2143.01 D).
Furthermore, although LINDNER teaches the use of organic-based polymerization (e.g., using azoisobutyronitrile initiator), TANAKA discloses the alternative use of redox initiators (e.g., potassium bromate). Thus, the limitation requiring the oxidizing agent to comprise a bromate ion-containing salt, including potassium bromate or sodium bromate, would have been obvious to one of ordinary skill in the art because the substitution of one known element for another would have yielded predictable results (MPEP §2143.01 B).
Regarding Claims 84 and 88, as described in the rejection of Claim 56, LINDNER in view of TANAKA discloses a method for preparing a chromatographic material. Briefly, LINDNER teaches the use of a thiol-functionalized silica support (p0095, p0102, p0141) reacted with a monomer (p0057-p0060) polymerized using organic solvents and initiators (e.g., AIBN; p0095). However, TANAKA discloses an improved and/or alternative polymerization utilizing redox initiators and an aqueous process, e.g., potassium bromate and deionized water (p0214). Absent a showing of unexpected results, criticality, or nonobviousness, an oxidizing agent comprising a bromate ion-containing salt would have been obvious to one of ordinary skill in the art at the time of the filing of the invention. The limitation requiring the oxidizing agent to comprise a bromate ion-containing salt would have been obvious because a particular known technique was recognized as part of the capabilities of one of ordinary skill in the art (MPEP §2143.01 D). Such a limitation would have also been obvious to one of ordinary skill in the art because the substitution of one known element for another (e.g., potassium bromate in deionized water for AIBN in an organic solvent) would have yielded predictable results (MPEP §2143.01 B). Thus, the combination of LINDNER and 
Regarding the limitation of the reaction mixture utilized in the polymerization step of the one or more monomers, LINDNER discloses a number of possible strategies, including in p0058-0059, wherein a thiol-modified support (i.e., the intermediate product having thiol groups thereon) is reacted with a vinyl-modified selector (i.e., the one or more monomers) through copolymerization reactions. LINDNER further discloses one of these copolymerization reactions in p0095, wherein 3-mercaptopropyl silica gel is suspended in solution with a selector and AIBN initiator under nitrogen and methanol reflux (p0095). While it may seem that the teaching of methanol would differentiate the claimed invention from LINDNER because the claimed invention requires a reaction consisting of four elements (one of which is not methanol), it is well-understood to one of ordinary skill in the art that methanol is a widely-used solvent for AIBN-catalyzed polymerization. To address this issue, the prior art TANAKA is introduced; TANAKA teaches that an alternative polymerization initiator to AIBN is potassium bromate in aqueous solution:
[p0212] “A usual emulsion polymerization method of adding an ethylenically unsaturated monomer and/or diene-based monomer or the like at one time or continuously in the presence of water, the AA-PVA-based resin, and a polymerization catalyst such as a polymerization initiator... may be carried out”;
[p0214] “As the polymerization initiator… potassium bromate, or the like may be used singly or in combination… [m]oreover, an oil-soluble polymerization initiator such as azobisisobutyronitrile or benzoyl peroxide can also be used”.

Thus, one of ordinary skill in the art, in reading p0212 and p0214 TANAKA would find it obvious that to polymerize a monomer, the initiator AIBN (and its solvent methanol) can be substituted out for aqueous potassium bromate such that the reaction mixture consists of the LINDNER-taught thiol-modified support and the vinyl-modified selector and a polymerization initiator consisting of the TANAKA-taught potassium bromate and water.
Regarding Claims 57, 86, and 89, as applied to the rejections of Claims 56, 84, and 88, respectively, LINDNER further discloses positively charged functional groups on the anion exchange ligands (i.e., wherein the polymer chains comprise one or more positive charges thereon; p0041).
Regarding Claim 58, as applied to the rejection of Claim 56, LINDNER further discloses that ligands are immobilized on support matrices through covalent bonds (p0039); LINDNER further shows in Formula V that a wherein the polymer chains are covalently bonded directly to the thiol groups via the sulfur atom of each thiol group).
Regarding Claims 59 and 78, 87, and 90, as applied to the rejections of Claims 56, 86, and 89, respectively, LINDNER further discloses the support material include silica nanoparticles (i.e., the support material comprises particulates; the support material comprises silica particulates; p0039).
Regarding Claims 62, 63, and 79, as applied to the rejection of Claim 56, LINDNER further discloses functionalizing the silica support with 3-mercaptopropyl trimethoxysilane (p0095, p0102, p0141).
Regarding Claim 67, as applied to the rejection of Claim 56, LINDNER in view of TANAKA teach the polymerization of monomers to the thiol groups of thiol-functionalized silica supports in the preparation of chromatographic material. LINDNER discloses a number of examples using specific amounts of monomer (i.e., wherein said polymerizing step comprises utilizing an amount of the one or more monomers; p0095, p0129, p0141). The claimed phrase “so as to form polymer chains having a tailored length depending on a target analyte” is directed toward an intended result of the claimed method step and is not subject to patentability. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.
Regarding Claim 68, as applied to the rejection of Claim 56, LINDNER further discloses the use of azobisisobutyronitrile initiators in the polymerization of ligands to the silica supports (e.g., p0141). LINDNER and TANAKA are deficient in explicitly disclosing the reaction mixture further comprises 2,2’-azobis(2-methylpropionamidine)dihydrochloride.
However, as disclosed by Applicant in p0057 of the Specification, 2,2’-azobis(2-methylpropionamidine)dihydrochloride is a commercially available chemical from Wako Specialty Chemicals. Because LINDNER teaches the use of a similar azo initiator, one of ordinary skill in the art at the time of the filing of the invention would have found it prima facie obvious to use another azo initiator, such as the claimed 2,2’-azobis(2-
Regarding Claims 82 and 85, as applied to the rejections of Claims 62 and 84, respectively, TANAKA further discloses the use of potassium bromate in the monomer polymerization step (p0214). LINDNER and TANAKA are deficient in disclosing sodium bromate. However, such a limitation would have been obvious to one of ordinary skill in the art at the time of the filing of the invention. The oxidizing component of the bromate ion-containing salts are the bromate ions; the substitution of one known element for another (e.g., sodium for potassium) would have yielded predictable results (especially in the case of sodium and potassium, which are both alkali metals), i.e., the polymerization of the claimed monomer (MPEP §2143.01 B).
Regarding Claim 83, as applied to the rejection of Claim 56, LINDNER in view of TANAKA discloses a method for preparing a chromatographic material. Briefly, LINDNER teaches the use of a thiol-functionalized silica support (p0095, p0102, p0141) reacted with a monomer (p0057-p0060) polymerized using organic solvents and initiators (e.g., AIBN; p0095). However, TANAKA discloses an improved and/or alternative polymerization utilizing redox initiators and an aqueous process, e.g., potassium bromate and deionized water (i.e., said polymerizing step comprising utilizing a reaction mixture of… the bromate ion-containing salt, and deionized water; and the reaction mixture is free of organic solvent; p0214).

Claims 91 and 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over LINDNER in view of TANAKA and further in view of WYNDHAM et al. (US PGPub 2011/0049056 A1).
Regarding Claims 91 and 92, as applied to the rejections of Claims 56 and 88, respectively, LINDNER in view of TANAKA discloses a method for preparing a chromatographic material. LINDNER and TANAKA are deficient in disclosing the claimed one or more monomers. 
However, ion exchange chromatography resins comprising the claimed types of monomers are known in the art. For instance, while LINDNER does not teach the same specific claimed one or more monomers, LINDNER discloses monomers in the same chemical groups, e.g., trimethylammonium (p0011) and methacrylate (p0105) monomers. As taught by WYNDHAM, packing materials for use as chromatographic resins comprise composites containing organic repeat units including organic repeat units such as methacrylic acid and (3-acrylamidopropyl)-trimethylammonium chloride (p0170). Further, WYNDHAM teaches the formation of such resins through the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777